UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Core Equity Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 43 Tax Information 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy In choosing stocks, portfolio management combines quantitative screens with fundamental research. Portfolio management begins by utilizing proprietary quantitative models to rank securities within specific industry groups based on a number of factors, including valuation, momentum, sales growth and profitability. Portfolio management then applies a range of fundamental factors, including macroeconomic views and economic outlook, secular themes and company fundamentals, to construct the portfolio. The fundamental factors considered and quantitative models used by portfolio management may change over time. Portfolio management will normally sell a stock when it believes the price is unlikely to go higher, the company's fundamentals have changed, other investments offer better opportunities or in the course of adjusting the fund's exposure to a given industry. DWS Core Equity Fund produced a total return of 25.81% during the past 12 months ending September 30, 2013, outperforming the 20.91% return of the benchmark, the Russell 1000® Index. The fund also outpaced the 20.43% average return of the funds in its Morningstar peer group, Large Blend Funds. The fund's strong return reflects the highly positive environment for global equities that has been in place during the past year. Investor sentiment has been propelled in large part by the gradual but steady recovery in U.S. economic growth. A consistent drop in the headline unemployment rate, improved manufacturing data and strength in the housing, auto and energy industries have helped make the United States one of the fastest-growing developed world economies. Investors have also been encouraged by strength at the corporate level, where improving balance sheets, high profit margins and steady earnings growth has led to rising valuations for U.S. equities. Accommodative policies of the U.S. Federal Reserve Board (the Fed) and other major global central banks have also provided a supportive backdrop for the financial markets. Together, these factors led to a robust rally in stock prices and helped the Russell 1000 Index close the period near an all-time high. Fund Performance On May 31, 2013, the fund's management duties were taken over by Deutsche Bank's large-cap equity team. We spent approximately eight business days transitioning the portfolio, and the fund's holdings now reflect our strategy. The fund's 12-month performance for the period ending September 30, 2013 incorporates the investments made by both our team and the previous management team. Since our investment approach is focused entirely on individual stock selection — as opposed to making sector "bets" or predictions on the broader market — the quality of our stock picks is typically the primary driver of our return. That has proven to be the case since we took over the fund, a time in which our holdings outpaced the broader market by a comfortable margin. We generated the largest outperformance in the health care sector, where our holdings in the biotechnology stocks Celgene Corp., Gilead Sciences, Inc. and Medivation, Inc. performed very well. All three stocks have strong product stories and promising pipelines, which enabled them to generate gains well in excess of the health care sector as a whole. We emphasize companies with strong product cycles across the entire portfolio, and identifying such companies is a key element of our fundamental research process. Our core belief is that favorable product stories are critical to driving earnings growth independent of the broader economic cycle, and our portfolio is positioned accordingly. The energy sector was also a source of strength for the fund. We held a zero weighting in ExxonMobil,* which lagged the broader energy group, in favor of an emphasis on companies positioned to benefit from the growth of offshore drilling, such as Schlumberger Ltd., and shale drilling, including EOG Resources, Inc. and Concho Resources, Inc. All of these stocks outperformed, aiding our relative performance. * Not held in the portfolio as of September 30, 2013. On the negative side, we lost some ground via our positioning in technology. The fund's relative performance was hurt by our position in Broadcom Corp. and our zero weighting in Facebook, Inc.* * Not held in the portfolio as of September 30, 2013. Outlook and Positioning Our portfolio tends to run fairly close to the benchmark in terms of its sector weightings, but the fund will deviate quite a bit from the benchmark in terms of its individual holdings. We believe this approach should help isolate individual stock selection as the primary driver of fund performance over time. The secular themes we analyze encompass a diverse group of trends that span a wide range of industries. In technology, for instance, we look for companies that can benefit from trends related to cloud computing, the growing reach of wireless technology, data-center consolidation, the growth of digital delivery systems for media, and the rising demand for data storage, security software and data analytics. Several of our holdings in the consumer sector are stocks that are positioned to benefit from the rapidly expanding consumer demand in the emerging markets, as well as the growing demand for food/product safety, e-commerce solutions and products that can help people adopt a healthier lifestyle. In energy, we consider companies that provide the infrastructure for shale drilling and enable offshore exploration and production. We believe this approach helps identify companies that can generate organic growth independent of the economic cycle. An example of how we put these ideas to work is our "Energy Renaissance" theme. The maturing of two key technologies — horizontal drilling (or drilling sideways within a vertical well) and hydraulic fracturing, or "fracking" (using water to crack shale rock and release trapped oil and natural gas) — has opened up new growth opportunities not just for energy companies but for those that provide services to them. Exploration and production companies, for example, continue to show improving production growth, increased reserves and lower cost per well. The segments benefiting from the energy infrastructure build-out also have room to grow, based on the many shale areas that require the construction of gathering and distribution facilities. Eventually, we should also see the build-out of liquid natural gas (LNG) plants that will process and ship LNG outside the United States, as well as the construction of chemical plants that can take advantage of low-cost natural gas. "The secular themes we look at in our second step encompass a diverse group of trends that span a wide range of industries." These shifts have opened up a new realm of energy companies that can generate organic growth independent of broader economic trends, many of which we hold in the fund. In addition, a number of manufacturing companies, oil refiners and chemical producers we own in the portfolio are positioned to benefit from reduced energy input costs as the rising supply of oil and natural gas causes prices to fall. The Energy Renaissance theme is just one of over a dozen themes we analyze for the fund. Over time, we believe the incorporation of this theme-driven approach into our strategy will help us identify companies with unique drivers of growth. In the months ahead, we anticipate elevated market volatility as investors struggle to assess the shifting outlook for Fed policy. At the same time, however, we believe U.S. equities will continue to be supported by their favorable valuations relative to bonds and the aggressive monetary policies of the world's central banks. In an environment characterized by both risk and opportunity, we intend to maintain our focus on using our unique, multifaceted approach to select what we believe are the most attractive individual stocks in the U.S. market. Ten Largest Equity Holdings at September 30, 2013 (26.5% of Net Assets) 1. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 3.4% 2. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 2.9% 3. Google, Inc. Provides a Web-based search engine for the Internet 2.7% 4. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 2.6% 5. JPMorgan Chase & Co. Provider of global financial services 2.6% 6. Celgene Corp. A global biopharmaceutical company 2.5% 7. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 2.5% 8. Citigroup, Inc. Is a diversified financial services holding company 2.5% 9. General Electric Co. Diversified technology, media and financial services company 2.4% 10. Ameriprise Financial, Inc. A financial planning and services firm 2.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 55 for contact information. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2009. — Prior to joining Deutsche Asset & Wealth Management, Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995-2004; served as US equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset & Wealth Management in 2007. — Portfolio Manager for US Large Cap Equity: New York. — BS, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001-2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with 7 years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Large-blend Funds are fairly representative of the overall U.S. stock market in size, growth rates and price. Stocks in the top 70% of the capitalization of the U.S. equity market are defined as large caps. This category returned 20.43%, 9.29% and 7.18% for the 1-, 5- and 10-year periods as of 9/30/13. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Contribution incorporates both a stock's total return and its weighting in the fund. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 1000® Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 1000® Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 1000® Index† % % % Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Index† % % % Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.93%, 1.82%, 1.70%, 3.29%, 0.64% and 0.55% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS Core Equity Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ Investment Portfolio as of September 30, 2013 Shares Value ($) Common Stocks 98.9% Consumer Discretionary 13.6% Auto Components 1.1% BorgWarner, Inc. (a) Hotels, Restaurants & Leisure 1.6% Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail 1.2% Amazon.com, Inc.* Expedia, Inc. (a) Media 1.8% Comcast Corp. "A" Twenty-First Century Fox, Inc. Multiline Retail 0.6% Macy's, Inc. Specialty Retail 4.0% Dick's Sporting Goods, Inc. Home Depot, Inc. L Brands, Inc. (a) Textiles, Apparel & Luxury Goods 3.3% NIKE, Inc. "B" VF Corp. (a) Consumer Staples 9.1% Beverages 2.5% Beam, Inc. PepsiCo, Inc. Food & Staples Retailing 2.8% Costco Wholesale Corp. Sprouts Farmers Market, Inc.* (a) Whole Foods Market, Inc. Food Products 2.3% Hillshire Brands Co. Kraft Foods Group, Inc. Household Products 1.5% Procter & Gamble Co. Energy 10.9% Energy Equipment & Services 2.7% Cameron International Corp.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 8.2% Anadarko Petroleum Corp. Chevron Corp. Concho Resources, Inc.* EOG Resources, Inc. Pioneer Natural Resources Co. (a) Valero Energy Corp. Financials 16.4% Capital Markets 5.9% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.8% Discover Financial Services Diversified Financial Services 5.1% Citigroup, Inc. JPMorgan Chase & Co. Insurance 3.2% Prudential Financial, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 0.4% Apartment Investment & Management Co. "A" (REIT) Health Care 16.0% Biotechnology 6.8% Celgene Corp.* Gilead Sciences, Inc.* Medivation, Inc.* NPS Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.6% CareFusion Corp.* The Cooper Companies, Inc. (a) Health Care Providers & Services 3.5% Express Scripts Holding Co.* McKesson Corp. Premier, Inc. "A"* Life Sciences Tools & Services 1.7% Thermo Fisher Scientific, Inc. (a) Pharmaceuticals 1.4% Merck & Co., Inc. Industrials 11.4% Aerospace & Defense 1.9% Boeing Co. TransDigm Group, Inc. Electrical Equipment 3.6% AMETEK, Inc. Regal-Beloit Corp. Roper Industries, Inc. (a) Industrial Conglomerates 2.4% General Electric Co. Machinery 2.2% Parker Hannifin Corp. SPX Corp. Road & Rail 1.3% Norfolk Southern Corp. (a) Information Technology 15.5% Computers & Peripherals 4.4% Apple, Inc. EMC Corp. Stratasys Ltd.* Internet Software & Services 4.1% eBay, Inc.* Google, Inc. "A"* IT Services 2.0% Accenture PLC "A" Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 0.8% Avago Technologies Ltd. Broadcom Corp. "A" Software 4.2% Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* FireEye, Inc.* (a) Intuit, Inc. Oracle Corp. Solera Holdings, Inc. Materials 3.6% Chemicals 3.1% Ecolab, Inc. (a) LyondellBasell Industries NV "A" Monsanto Co. Metals & Mining 0.5% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 1.0% Wireless Telecommunication Services Crown Castle International Corp.* Utilities 1.4% Electric Utilities 0.9% NextEra Energy, Inc. Water Utilities 0.5% American Water Works Co., Inc. Total Common Stocks (Cost $2,698,570,624) Securities Lending Collateral 9.6% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $285,400,530) Cash Equivalents 0.3% Central Cash Management Fund, 0.05% (b) (Cost $10,065,362) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,994,036,516)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $2,996,643,794. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $230,655,404. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $262,113,034 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $31,457,630. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $278,190,004, which is 9.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
